

116 HR 8076 IH: State Veterans Homes Domiciliary Care Flexibility Act
U.S. House of Representatives
2020-08-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8076IN THE HOUSE OF REPRESENTATIVESAugust 21, 2020Mr. Golden (for himself, Mr. Young, and Ms. Pingree) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo authorize the Secretary of Veterans Affairs to waive certain eligibility requirements for a veteran to receive per diem payments for domiciliary care at a State home, and for other purposes.1.Short titleThis Act may be cited as the State Veterans Homes Domiciliary Care Flexibility Act.2.Waiver of requirements of Department of Veterans Affairs for receipt of per diem payments for domiciliary care at State homes and modification of eligibility for such payments(a)Waiver of requirementsNotwithstanding section 1741 of title 38, United States Code (as amended by subsection (b)), the Secretary of Veterans Affairs shall modify section 51.51(b) of title 38, Code of Federal Regulations (or successor regulations), to provide the Secretary the authority to waive the requirements under such section 51.51(b) for a veteran to be eligible for per diem payments for domiciliary care at a State home if—(1)the veteran has met not fewer than four of the requirements set forth in such section; or(2)such waiver would be in the best interest of the veteran.(b)Modification of eligibilitySection 1741(a)(1) of title 38, United States Code, is amended, in the flush text following subparagraph (B), by striking in a Department facility and inserting under the laws administered by the Secretary.(c)State home definedIn this section, the term State home has the meaning given that term in section 101(19) of title 38, United States Code.